Title: To James Madison from Francis Corbin, 29 October 1808
From: Corbin, Francis
To: Madison, James



Dear Sir
The Reeds C. C. Ocr. 29th. 1808.(Wh: Ch: Post Office)

Although it is more than probable that some of your friends have sent the inclosed paper to you before this time, yet I feel it particularly incumbent on me to transmit it, because it goes a great way to confirm some of the communications which I made to you several months ago.  The policy of a certain description of persons, when speaking of you and another, then was, "Spargere ambiguos voces to scatter ambiguous words", and in that way the contents of this "Morceau bit", or a part of them at least, were privately whispered into publicity, long before they were made public by consent. That this course was pursued or advised by him, on whose faith you rely, I will not permit myself even to insinuate, but that his Confidential friends and Counsellors thought it advisable to adopt it, I do not hesitate to believe.  The policy has succeeded in some degree to your injury, but in a greater to the injury of him, "whose sincerity, it is thought, would have been better manifested by an open declaration in your favor, than by a Neutrality to which Epithets, somewhat unharmonious, are applied by the Zealots of all Parties.  They can see no impropriety in the exercise of a right, common to ev’ry Freeholder, by any Citizen however exalted his temporary state may be.  The delicacy which suggested it, as incompatible with Duty, to throw the influence of office into either Scale, is neither felt nor understood by the bulk of the people.  In the abundance of their jealousy they are inclined to see in it something personal rather than official.  To imagine that under the guise of office, too much importance is attached to self & too little to them.  Nor can they comprehend how the friendship of one man for three can be so nicely poised & so perfectly equal as to admit of no preponderance for either.  Instead of throwing Cold Water on the hopes of the other two and this extinguishing the Embers of Party at once, they perceive an artful and studied design to keep them alive, and by dividing to govern, even when he has ceased to reign."  So they talk!
It is much to be regretted that permission was ever granted to publish the correspondence before the 1st. of March 1809, or, being granted, that it’s publication should have been delayed till now, when it is too late for counteraction.  In this District great stress will be laid upon it by those who, considering all the unpopular murmurs of the last Congress as advised by you, assimilate "the Embargo to the direct Tax, the 6000 troops to Adams’s Standing Army & Mr. Giles’s Treason Bill to the Sedition Law" &c &c, but I do not think they will produce much effect.  It gives me pleasure to assure you that notwithstanding the proceedings in Richmond, Manchester & Staunton, many Federalists who never did vote for Electors under the general Ticket Law, and who had determined never to vote for them during it’s continuance, believing it to be tyrannical and unconstitutional, will depart from their determination at the ensuing Election and support your Ticket.  This they will do under a firm persuasion that you are still attached to the Fedl. Const. & that you will not suffer it to be impaired under your administration, either as it relates to the Judiciary or to the Senate.  That you will consult the Interests of the U. S. exclusively, without favor or partiality for any foreign Country, beyond that which Republicans ought always to feel for free Governments over despotic ones.  That you will promote the Interests of Commerce by wholesome practical Treaties with Commercial Countries.  That you will be the President of the U. S. and not the President of a Party.  That you will rule by principle and not by Faction.  That you will respect the Rights of the Minority, not merely in Word but in deed, and that you will endeavor to heal our present dissentions which threaten the Union with severance.  Believing all these things We pray for the Success of your Election & none more devoutly than Dear Sir, with great Respect and Sincere Esteem, Your Mo: faithful & Obt. Servt.

Francis Corbin


P.S.  Be pleased to present my respectful Compts. to Mrs. Madison.  This should not be done in a Postscript, according to Lord Chesterfield, but it is more than correct according to Sir Wm. Temple.

